Citation Nr: 0914803	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  06-04 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an initial evaluation in excess of 30 
percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service with the United States 
Marine Corps from February 1971 to February 1973, to include 
a tour of combat in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 Rating Decision by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that, in pertinent part, granted 
service connection for PTSD, with a 30 percent evaluation, 
and denied service connection for bilateral hearing loss.  
During the pendency of the appeal, the Veteran moved to 
Florida, and the case is now in the jurisdiction of the St. 
Petersburg, Florida, RO.

The Board notes that the Veteran received inpatient treatment 
at the San Jose, California VA Medical Center between 
September 19, 2006, and November 20, 2006.  By way of a May 
2007 rating decision, the Veteran was given a temporary 100 
percent evaluation based on that hospitalization.  As the 
temporary 100 percent rating was a total grant of benefits 
for the period of hospitalization, the Board will not address 
it further in this decision.

The Veteran requested a hearing on his January 2006 VA Form 9 
Appeal, and a Travel Board hearing was held before the 
undersigned Veterans Law Judge in January 2009.  Subsequent 
to the January 2009 hearing, the record was held open for 60 
days to enable the Veteran to submit additional evidence in 
support of his claim for an increased initial evaluation for 
PTSD.  The Veteran submitted the additional evidence with a 
waiver of RO consideration.  The evidence has been included 
in the claims folder, and has been considered in the Board's 
decision.




FINDINGS OF FACT

1.  In January 2009, at a hearing on the record before the 
undersigned Veterans Law Judge and prior to the promulgation 
of a decision in the appeal, the Veteran's representative 
informed the Board that the appellant wished to withdraw his 
appeal for service connection for bilateral hearing loss; 
there is no question of fact or law remaining before the 
Board in this matter.

2.  The Veteran's PTSD is "mild," and is manifested by some 
occupational and social impairment, due to depressed mood, 
some sleeping problems, and intrusive memories.  The Veteran 
is not unable to perform certain tasks, and does not have 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks, impairment of short-term 
and long-term memory, impaired judgment, or impaired abstract 
thinking. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the appellant of a 
substantive appeal pertaining to a claim for service 
connection for bilateral hearing loss have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.204 (2008).

2.  The criteria for an evaluation in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.6, 4.7, 4.130, Diagnostic 
Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

With the Veteran's appeal of his PTSD evaluation, the Veteran 
is challenging the initial evaluation and effective date 
assigned following the grant of service connection.  In 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court of 
Appeals for Veterans Claims (Court) held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490-91.  

VA's duty to assist the Veteran in the development of the 
claim includes assisting the Veteran in the procurement of 
service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  VA satisfied its duty to assist 
in this case.  VA provided examinations for the Veteran's 
PTSD in May 2004, March 2006, and December 2007.  VA obtained 
all VAMC progress notes, as well as records from the Vet 
Center in Indiana where the Veteran was treated until mid-
2008.  A hearing was held before the undersigned Veterans Law 
Judge in January 2009, the transcript of which was added to 
the claims folder and considered in reaching this decision.  
At the hearing, the Veteran indicated he wished to submit 
additional treatment records from a Vet Center in Indiana, as 
well as a Vet Center in Florida where he had most recently 
been treated; the record was held open for sixty days, during 
which time the Veteran supplied the records, and the records 
have been added to the Veteran's claims file and considered 
in this decision.  Significantly, neither the appellant nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.



Service Connection for Hearing Loss

An appeal consists of a timely filed notice of disagreement 
in writing, and after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. 
§ 7105(a); 38 C.F.R. § 20.200.  Here, the Veteran perfected 
an appeal of the June 2004 rating decision with a June 2005 
notice of disagreement and a January 2006 substantive appeal.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Although generally substantive 
appeals may only be withdrawn in writing, an appeal may be 
withdrawn on the record at a hearing without submitting a 
written withdrawal of the appeal.  38 C.F.R. § 20.204(b)(1).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204(a).  In 
January 2009, at the Travel Board hearing before the 
undersigned Veterans Law Judge, the Veteran's representative 
stated that the Veteran wished to withdraw his appeal for 
service connection for bilateral hearing loss.  See 
Transcript at 16.  Accordingly, the Board does not have 
jurisdiction to review the appeal, and it is dismissed.

Increased Evaluation for PTSD

The Veteran began receiving counseling at the Fort Wayne, 
Indiana, Vet Center in October 2003.  The earliest indication 
of his PTSD diagnosis in the record is December 2004; this 
diagnosis was confirmed after a May 2004 VA examination. 

The Veteran had a PTSD examination at the local VAMC in May 
2004.  During the examination, the Veteran informed the 
examiner that he experienced dreams related to Vietnam once 
or twice per week, although the dreams were not nightmares.  
He experienced daily intrusive thoughts about the loss of 
life he witnessed in Vietnam.  The Veteran reported some 
hypervigilance and flashbacks.  The Veteran stated that he 
did not have the same "drive" he had previously, and that 
he had difficulty placing the appropriate amount of 
importance on particular issues.  The Veteran denied suicide 
attempts, but admitted that he had thought of dying since 
Vietnam, without any intent to act.  The Veteran had been 
employed regularly since returning from Vietnam.  At work, he 
had been reprimanded three or four times for confrontations 
with employees working beneath him, and felt that he was 
especially bothered by their under-performance.  The Veteran 
has always felt "under-challenged" with his work.  The 
Veteran's first marriage ended in divorce while he was 
serving in Vietnam, and he married a second time in 1976.  
The Veteran's second marriage was still intact, and he 
described the relationship in positive terms.  The Veteran 
stated that he has never been very sociable, and that he 
generally did not "fit in" with other people.  He 
considered himself a loner, with a couple of close friends.  
The Veteran maintained some hobbies, including photography, 
automobile trading and collecting, and computer art and 
animation.  During the examination, the Veteran was dressed 
appropriately.  His speech was logical, relevant, coherent, 
and goal-directed, and he had no difficulty with 
comprehension.  The Veteran's mood was somber.  The Veteran 
denied hallucinations and expressed no delusions.  His memory 
was intact and he was fully oriented.  The examiner 
determined that the Veteran's psychosocial status was mildly 
impacted by his subjective distress.  The examiner assigned a 
Global Assessment of Functioning (GAF) score of 65, which 
represents that the Veteran had "[s]ome mild 
symptoms . . . [or] some difficulty in social, occupational, 
or school functioning . . . but [is] generally functioning 
pretty well, [and] has some meaningful interpersonal 
relationships."  American Psychiatric Association, 
Diagnostic Criteria from DSM-IV (DSM-IV) at 46 (1994).

The Veteran sought treatment in July 2005 at the VAMC, 
indicating that his PTSD had been getting worse.  He stated 
that he had been more irritable, had no motivation, and felt 
depressed.  He told the nurse that he had woken up screaming 
during the night.

The Veteran was seen at the VAMC in August 2005, at which 
time his mood was depressed and he had a blunted affect.  The 
Veteran continued to deny suicidal thoughts, but commented 
that he had thoughts of running away and disappearing.  At a 
separate August 2005 visit to the VAMC, the Veteran stated 
that he had decreased motivation, a loss of interest in 
things he enjoyed, and poor sleep, including nightmares.  The 
examiner determined that the Veteran's GAF was 55, which 
indicates "[m]oderate symptoms . . . [or] moderate 
difficulty in social, occupational, or school 
functioning . . . ."  DSM-IV at 47.  After third VAMC visit 
in August 2005, the Veteran's GAF score was again placed at 
65.

Fort Wayne, Indiana, Vet Center records from October 2005 and 
surrounding dates show that the Veteran was stressed and 
depressed because he was not working.  The Veteran's wife 
wanted him to get a job, but he could not find adequate 
employment.

The Veteran had a second VA examination in March 2006.  Since 
the last examination, the Veteran had quit one job because he 
felt that he was being overly scrutinized.  He had seasonal 
work at Lowe's, but the term of employment was completed in 
July 2005.  The Veteran had entered a vocational 
rehabilitation program; the evaluators with the program told 
him that he needed to resolve his PTSD issues before they 
would make a recommendation.  Based on this, the Veteran 
applied for voluntary inpatient treatment at a VA facility in 
California, but, at the time of the examination, was still 
waiting for a response.  According to the examiner, the 
Veteran never alleged that social impairment had been the 
cause of his employment issues.  The Veteran was experiencing 
increased tension in his marriage, in part because he did not 
have a job.  During an argument, the Veteran had pushed his 
wife, which upset him.  The Veteran had good relationships 
with both of his daughters; he was estranged from his 
brother, and saw his sister once each year.  The Veteran did 
not have many friends.  On mental examination, the Veteran 
was depressed, and he voiced that he had some suicidal 
ideation without intent.  His thought processes and 
communication were unimpaired, and he did not have delusions 
or hallucinations.  The Veteran exhibited no inappropriate 
behavior during the examination.  He was fully oriented, and 
his memory was not impaired.  He did not complain of panic 
attacks.  Over the previous year, the Veteran's only impulse 
control issue was the incident in which he pushed his wife.  
The examiner determined that the Veteran had symptoms of 
disillusionment and demoralization associated with his PTSD, 
but that the symptoms were mild and had low frequency.  The 
examiner opined that the Veteran's PTSD was chronic and mild, 
and assigned a GAF of 65.

In an April 2006 statement, the Veteran indicated that his 
PTSD had worsened.  He felt that he had become more withdrawn 
and irritable because he was unable to gain employment.  He 
had more difficulty concentrating and focusing.

In September 2006, the Veteran was seen at the Fort Wayne 
VAMC, and informed the examiner that he was feeling less 
stress and worry because of upcoming vocational 
rehabilitation.  The examiner gave the Veteran a GAF of 66, 
indicating mild symptoms.  DSM-IV at 46.

Between September and November 2006, the Veteran received 
inpatient PTSD treatment from the San Jose, California, VAMC 
for vocational rehabilitation.  Upon discharge, the Veteran 
was "more calm and in better spirits" than when he arrived.  
The Veteran denied any current symptoms and depression, and 
stated that he was sleeping well.  He had a wide-ranging 
affect, and denied suicidal ideation, homicidal ideation, 
hallucinations, and paranoia.  His insight and judgment were 
good.  His GAF score in discharge was 48, which indicates 
"[s]erious symptoms . . . [or] any serious impairment in 
social, occupational, or school functioning . . . ."  DSM-IV 
at 47.

In March 2007, the Veteran informed the VAMC examiner that he 
was frustrated because of lack of support from the vocational 
rehabilitation program.  He continued to experience 
depression and irritability, and recently had some suicidal 
ideation.  He was "feeling down all the time."  He denied 
hallucinations and experienced no delusions.  He had good 
cognitive function and adequate judgment.  The examiner 
assigned a GAF of 62, which represented mild symptomatology.

In May 2007, the Veteran informed his Vet Center counselor 
that he had signed up for a full semester of classes to 
update his degree.

The Veteran was examined in December 2007 by VA.  At the 
outset of the report, the examiner noted that the VA 
psychiatrist had consistently assigned GAF scores in the mid-
60s over the previous 18 months.  The Veteran informed the 
examiner that he had volunteered at a local museum, giving 
tours as museum host since May 2006 and working approximately 
20-25 hours.  The Veteran, at the time of the examination, 
was in a full-time college program, and had a GPA of 3.8.  He 
was still seeking a paying job at the time of the 
examination.  As to his family, the Veteran stated that he 
had close and positive relationships with his wife and 
daughters.  He and his wife enjoyed vacations together, and 
were both interested in vintage cars.  Also, the Veteran 
indicated that he was socially active.  He belonged to the 
Porsche Car Club and the Mini Car Club, and he stated that 
"[a] lot of my friends are also interested in vintage 
cars."  The Veteran maintained hobbies including 
landscaping, photography, and cooking.  During the 
examination, the Veteran was fully oriented with good memory 
and concentration.  His insight, judgment, and comprehension 
were average or better.  His speech was logical, relevant, 
coherent, and goal directed.  The Veteran denied 
hallucinations, delusions, and panic attacks, and presented 
without anxiety.  The Veteran did not have suicidal or 
homicidal ideation.  He reported some sleep impairment, which 
limited him to approximately five hours of sleep per night.  
The examiner determined that the Veteran's GAF was 65, and 
opined that he had a mild case of PTSD.  The examiner noted 
that the Veteran's depression was not due to his PTSD, but 
rather was largely due to occupational problems and 
difficulty adjusting to a new phase of life as the Veteran 
approached the age of 60.  PTSD did not significantly impact 
the Veteran's occupational functioning except during periods 
of significant stress.

The August 2008 intake examination report from the Sarasota, 
Florida, Vet Center, noted that the Veteran was isolated, 
hypervigilant, and depressed.  He had sporadic sleep, had 
nightmares, and experienced anger outbursts.  The social 
worker managing the Veteran's intake noted that the Veteran 
had appropriate speech, was fully oriented, and had 
appropriate affect.  He had impaired short term memory.  
There were no delusions, hallucinations, or homicidal or 
suicidal ideation.  

During the Veteran's January 2009 hearing before the 
undersigned Veterans Law Judge, the Veteran stated that his 
PTSD symptomatology had worsened.  He stated that he had five 
to seven panic attacks per week, but that he did not 
experience them every day.  The Veteran stated that his 
employment problems generally were situational issues, rather 
than being related to his military experience.  Concerning 
social issues, the Veteran explained that he lets very few 
people into his circle of close friends.  As to his family, 
he snapped more often at his wife, and his relationship with 
his daughters had dissipated somewhat.  He had lost interest 
in many of his hobbies.  The Veteran described short-term and 
long-term memory loss dating back to Vietnam, and stated that 
he was easily distracted.  He felt that his judgment was 
impaired because he didn't "place real-life weight on things 
that are important."  

The Veteran informed the Board that he had not been under 
psychiatric care since November 2008 because of a conflict 
with VA over "double-dipping" with treatment at the Vet 
Center and the VAMC, but that he was attempting to re-enter 
treatment.  

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  
PTSD is rated under Diagnostic Code 9411 according to a 
general set of criteria applicable to psychiatric 
disabilities.  Currently, the Veteran's PTSD is rated at 30 
percent, which, under the General Rating Formula for Mental 
Disorders requires a showing of the following:

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

38 C.F.R. § 4.130.  For the PTSD rating to increase, the 
Veteran would have to demonstrate one of the following levels 
of occupational and social impairment: 

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, a 50 percent rating.  

Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships, a 70 percent rating.

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation, or own name, a 100 percent 
rating.  

38 C.F.R. § 4.130.

After considering all of the evidence, the Board determines 
that a rating in excess of 30 percent for the Veteran's PTSD 
is not warranted.  The Veteran's condition closely follows 
the criteria for a 30 percent evaluation.  Examiners have 
noted mild to moderate social and occupational impairment.  
Generally, according to examination reports, the Veteran is 
able to function satisfactorily, performing routine behavior 
and caring for himself.  His conversation has consistently 
been appropriate and normal.  The Veteran has been somewhat 
occupationally impaired, but the evidence does not support a 
finding that his PTSD has contributed to this impairment.  In 
fact, during the hearing, the Veteran stated that his 
occupational impairment is more a situational issue rather 
than being caused by his military experiences.  He does have 
a depressed mood, as has been consistently noted throughout 
his treatment, as well as difficulty sleeping more than five 
hours per night.  As to memory loss, the evidence is mixed.  
The Veteran has subjectively complained of memory loss on 
multiple occasions, including during his August 2008 intake 
at the Sarasota Vet Center, but objective findings on the 
Veteran's memory show no memory impairment.  The Board 
observes that the Veteran now indicates that he experiences 
five to seven panic attacks each week.  No examiner has ever 
documented complaints or evidence of panic attacks.  In fact, 
the most recent account of the Veteran's condition, from the 
October 2008 Vet Center reports, shows no indication of panic 
attacks.  The Board finds the weight of the evidence is 
clearly against a finding that the Veteran experiences five 
to seven panic attacks per week.  

For a 50 percent evaluation to be appropriate, the Veteran 
would have to show occupational and social impairment with 
reduced reliability and productivity, based on symptoms such 
as flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory, impaired judgment and impaired 
abstract thinking, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships.  The Veteran has demonstrated disturbed 
motivation and mood.  Likewise, he has some difficulty 
establishing and maintaining effective work and social 
relationships, although it is not severe.  As to social 
relationships, the Veteran has presented a contrasting 
picture that exhibits some difficulty establishing and 
maintaining relationships.  The Veteran informed the December 
2007 examiner that he was socially active with a group of 
friends with whom he shared interests and regularly spent 
time; in contrast, he stated at his hearing that he had only 
a small group of close friends, and he kept many people out 
of his inner circle.  The Veteran had difficulty getting 
along with coworkers while he was still working, but he has 
not asserted that his PTSD has caused him significant 
difficulty in the workplace, and the evidence does not 
support such a finding.

Although the Veteran was once noted to have a "blunted 
affect," he has not consistently shown a flattened affect; 
he does not demonstrate circumstantial, circumlocutory, or 
stereotyped speech.  He claimed panic attacks, as addressed 
above, but the Board does not find his assertion that he 
experiences panic attacks five to seven times per week to be 
credible.  Examiners have noted his good understanding, 
thinking, and judgment.  

When there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  Based on 
the evidence of record, the Board finds that the Veteran's 
disability more closely approximates the criteria for a 30 
percent evaluation, and thus a 50 percent evaluation would 
not be appropriate.

The Board has considered whether an even higher evaluation is 
appropriate, and finds that neither a 70 percent nor a 100 
percent evaluation should be applied to the Veteran's 
condition.  The Board notes that the Veteran has expressed 
some suicidal ideation, which is included in the 70 percent 
criteria.  This ideation has not, however, been consistent, 
and is not sufficient standing alone to support a higher 
evaluation.  In light of the same evidence showing that a 50 
percent evaluation is not appropriate, the Veteran has not 
demonstrated occupational and social impairment with 
deficiencies in most areas, nor has he demonstrated total 
occupational and social impairment.  

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted.  That provision provides that, in 
exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the Veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria, as demonstrated by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  According to 
38 C.F.R. § 4.1, "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the evaluations assigned therein.  What the 
Veteran has not shown in this case is that his PTSD has 
resulted in unusual disability or impairment that rendered 
the criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate.  The Board observes that 
the Rating Schedule provides multiple ratings higher than the 
Veteran's currently 30 percent evaluation for PTSD, and, as 
explained above, the Veteran does not have the symptoms 
identified in the criteria for a 50 percent, 70 percent, or 
100 percent rating.  Additionally, the Veteran's disability 
has not required frequent periods of hospitalization.  The 
evidence does not support a finding that his PTSD has 
interfered with his employment to such an extent to warrant 
consideration of an extraschedular rating.  Further, the 
Veteran's current 30 percent evaluation specifically 
addresses occupational impairment.  This case does not 
present "exceptional" circumstances, and, as the Veteran's 
symptomatology is appropriately addressed by the 30 percent 
criteria, the Rating Schedule is not inadequate.  
Accordingly, the Board concludes that consideration of the 
provisions set forth at 38 C.F.R. § 3.321(b)(1) is not 
warranted for the Veteran's PTSD.

In conclusion, the Veteran's symptomatology closely follows 
the standard for a 30 percent evaluation.  He does not meet 
the criteria for a 50 percent rating, and thus his PTSD 
symptoms do not warrant a higher evaluation.


ORDER

The appeal for service connection for bilateral hearing loss 
is dismissed.

Entitlement to an initial evaluation in excess of 30 percent 
for PTSD is denied.




____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


